Citation Nr: 1137801	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO. 10-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION 

The Veteran served on active duty from May 1942 to December 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process. The Board reviewed the contents of the paperless file, and all documents are already associated with the paper claims file. 

In s statement received from the Veteran in September 2011, he claims he is entitlement to disability pension.  The matter of a claim for pension is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Notice sent to the Veteran in April 2009 stated that his claims were previously denied in March 1953. Instead of providing specifics as to why he was denied, it included a generic statement that he was previously denied because his disorders were not incurred in nor aggravated by service. The Veteran should be sent proper notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence. Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim. 

The Veteran was afforded a VA audiological examination in December 2010. The examiner failed to discuss the Veteran's lay statements, including his assertions that tinnitus began during or shortly after service. Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). A new examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Provide the Veteran with written notice that contains the definition of "new" and "material" evidence.

Explain that the Veteran's claim for service connection for a "hearing defect" was originally denied in March 1953. Explain that he was denied because (1) there was no medical evidence of in service noise exposure and because (2) the Veteran's service records do not show that his service involved noise exposure. Advise the Veteran that he must provide new medical evidence of hearing loss or tinnitus in service, or evidence (other than his personal statements) that he was exposed to noise while in service.


Advise the Veteran as to the different types of evidence he could submit to support his claim. Explain that he can submit medical evidence and/or lay evidence, including written statements from his friends or family, old letters, or photographs.

2. Schedule the Veteran for a new VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus. The entire claims file must be made available to the VA examiner and should be reviewed.

The examiner should specifically comment on the Veteran's lay assertions that he was exposed to loud noise in service and that tinnitus and trouble hearing began in service and have been continuous since service. Advise the examiner that the Veteran's statements should be treated as credible for the purposes of the examination. 

The examiner should state whether it is "at least as likely as not" (50/50 probability) that the Veteran's (a) hearing loss and (b) tinnitus began in service, are related to service, or have been continuous since service.  The examiner must comment on the type of hearing loss the Veteran currently exhibits, and state whether this type of hearing loss is caused by acoustic trauma, the aging process (if so, is it typical for the Veteran's age), infection, or some other cause.  The 
examiner is reminded that a 50/50 probability is not like other standards such as beyond a reasonable doubt, etc.  The question should be considered as whether the medical (and this includes the Veteran's assertions about his hearing loss/tinnitus and how is developed over the years) evidence is at least evenly balanced (tied).  If the evidence is something more, or less, as in favorable or unfavorable to the Veteran, the examiner must state the reason for such a conclusion.  Medical certainty is not required when providing such an opinion.  

All opinions (including one that finds that the evidence is evenly balanced) must be supported by a clear rationale and a discussion of the facts and medical principles involved.  

3. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



